Case 4:20-cv-00896-ALM-KPJ Document 28-5 Filed 02/03/21 Page 1 of 1 PageID #: 576



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION



   MICHAEL MOATES,

                                  Plaintiff,

           v.

   FACEBOOK, INC.,                                        Case No. 4:20-CV-00896-ALM-KPJ

                                  Defendant.




                                ORDER GRANTING
                   DEFENDANT FACEBOOK, INC.’S MOTION TO DISMISS

          Before the Court is Defendant Facebook, Inc.‘s Motion to Dismiss. After careful

  consideration, the motion is GRANTED. Plaintiff’s Second Amended Complaint is DISMISSED

  in its entirety for failure to state a claim. Plaintiff shall not be permitted leave to amend his

  pleading as amendment would be futile. It is, therefore,

          ORDERED that this action is DISMISSED WITH PREJUDICE.
